Name: Commission Regulation (EC) NoÃ 1863/2004 of 26 October 2004 laying down the marketing standard applicable to cultivated mushrooms
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  technology and technical regulations
 Date Published: nan

 28.10.2004 EN Official Journal of the European Union L 325/23 COMMISSION REGULATION (EC) No 1863/2004 of 26 October 2004 laying down the marketing standard applicable to cultivated mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Cultivated mushrooms are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EC) No 982/2002 of 7 June 2002 laying down the marketing standards for cultivated mushrooms (2) has been amended several times. For sake of clarity, Regulation (EC) No 982/2002 should therefore be repealed and replaced by a new Regulation. (2) To that end, and in the interest of preserving transparency on the world market, account should be taken of the UN/ECE standard FFV-24 concerning marketing and quality control of cultivated mushrooms recommended by the Working Party on Agricultural Quality Standards of the United Nations Economic Commission for Europe (UN/ECE). (3) Application of the new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability. (4) The standards are applicable at all marketing stages. Long distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. (5) As products in the Extra class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity should be taken into account in their case. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The marketing standard applicable to cultivated mushrooms falling within CN code 0709 51 00 shall be as set out in the Annex. The standards shall apply to all marketing stages under the conditions laid down in Regulation (EC) No 2200/96. However, at stages following dispatch, products may show, in relation to the requirements of the standard: (a) a slight lack of freshness and turgidity; (b) for products graded in classes other than the Extra class, slight deteriorations due to their development and their tendency to perish. Article 2 Regulation (EC) No 982/2002 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 150, 8.6.2002, p. 45. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX STANDARD FOR CULTIVATED MUSHROOMS (AGARICUS) I. DEFINITION OF PRODUCE This standard applies to the Carpophores (fruiting bodies) of strains grown from the genus Agaricus (syn. Psalliota), to be supplied fresh to the consumer, mushrooms for industrial processing being excluded. Mushrooms are classified into the following commercial types, whereas these first of all are classified into two groups:  uncut mushrooms, which have the lower part of the stalk uncut,  cut mushrooms, which have the lower part of the stalk cut. In both groups a distinction is made between successive stages of development:  closed mushrooms (or equivalent denomination), i.e. mushrooms with the cap completely closed,  veiled mushrooms, i.e. mushrooms the cap of which is connected to the stalk by the veil,  open mushrooms, i.e. mushrooms with an open cap (open cap or flat; a slight downturn of the edges of the cap is required),  flat mushrooms, i.e. mushrooms which are fully open (but the edges of the cap are neither too cupped nor inverted). Mushrooms are further classified into two colour groups:  white,  brown or chestnut. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of mushrooms after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the mushrooms must be:  intact, in the case of cut mushrooms the cut must be clean,  sound, produce affected by rotting, severe browning in the stalk or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter, other than casing material,  fresh in appearance, account should be taken of the typical gill colour of the strain and/or commercial type,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture,  free of any foreign smell and/or taste. The development and condition of the mushrooms must be such as to enable them:  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification The mushrooms are classified in three classes defined below: (i) Extra Class Mushrooms in this class must be of superior quality. In shape, appearance, development and colouring they must be characteristic of the commercial type. They must be well formed. They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. In the case of cut mushrooms, the cut must be approximately perpendicular to the longitudinal axis.. The mushrooms must be practically free of casing material; uncut mushrooms may also have traces of casing material on the foot. (ii) Class I Mushrooms in this class must be of good quality. In shape, appearance, development and colouring they must be characteristic of the commercial type. The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:  slight defect in shape,  slight defect in colouring,  slight superficial bruising,  slight traces of casing material; uncut mushrooms may also have some casing material on the foot. In the case of cut mushrooms, the cut must be approximately perpendicular to the longitudinal axis. (iii) Class II This class includes mushrooms which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. The following defects may be allowed provided the mushrooms retain their essential characteristics as regards the quality, the keeping quality and presentation:  defect in shape,  defect in colouring,  slight bruising,  slight damage to the stalk,  slight internal moisture of the stalk,  discoloured feathering,  hollow stalks,  traces of casing material; uncut mushrooms may also have some casing material on the foot. III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the cap and the length of the stalk, according to the following specifications. Minimum size The minimum cap diameter must be at least 15 mm for closed cap, veiled and open mushrooms and 20 mm for flat mushrooms. Length of stalk The length of the stalk is measured:  from the gills under the cap for open and flat mushrooms,  from the veil for closed and veiled mushrooms. Sizing is compulsory for mushrooms in Extra Class according to following table, mushrooms of Classes I and II having to meet the specified size ranges if the terms small, medium or large are indicated: Closed, veiled and open mushrooms Diameter of cap Maximum length of stalk Size Size limits Cut mushrooms Uncut mushrooms Small 15-45 mm 1/2 of cap diameter 2/3 of cap diameter Medium 30-65 mm Large 50 mm and over Flat mushrooms Diameter of cap Maximum length of stalk Size Size limits Cut mushrooms Uncut mushrooms Small 20-55 mm 2/3 of cap diameter Large 50 mm and over IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Extra Class 5 % by number or weight of mushrooms not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class. (ii) Class I 10 % by number or weight of mushrooms not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class. (iii) Class II 10 % by number or weight of mushrooms with their stalk missing and 10 % by number or weight of mushrooms satisfying neither the requirements of the class nor the minimum requirements, for other reasons, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Special tolerances for the stage of development (i) Extra Class 5 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed. (ii) Class I 10 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed. (iii) Class II Mushrooms of different stages of development can be mixed in each package. However, when the stage of development is indicated, a maximum of 25 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed. C. Size tolerances For all classes: 10 % by number or weight of mushrooms not conforming to the sizes indicated. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only mushrooms of the same origin, commercial type, stage of development (subject to provisions under IV.B.), quality, and size (if sized). Sales packages of a net weight not exceeding one kilogram may contain mixtures of mushrooms of different colours, provided they are uniform in quality, stage of development and size (if sized) and, for each colour concerned, in origin. The visible part of the contents of the package must be representative of the entire contents. Notwithstanding the preceding provisions in this point, products covered by this Regulation may be mixed, in sales packages of a net weight of three kilograms or less, with different types of fresh fruit and vegetables on the conditions laid down by Commission Regulation (EC) No 48/2003 (1). B. Packaging The mushrooms must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal changes to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue. Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. Packages must be free of all foreign matter including excessive casing material. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside: A. Identification The name and the address of the packer and/or the dispatcher. This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for: or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Nature of produce  If the contents are not visible from the outside:  cultivated mushrooms,  cut or uncut,  colour if not white,  stage of development (optional),  in the case of sales packages containing a mixture of mushrooms of different colours, names of the different colours. C. Origin of produce  Country of origin and, optionally, district where grown, or national, regional or local place name,  in the case of sales packages containing a mixture of mushrooms of different colours of different origins, the indication of each country of origin shall appear close to the name of the colours concerned. D. Commercial specifications  Class,  size (if sized) expressed as minimum and maximum cap diameters or by the term small, medium or large,  net weight. E. Official control mark (optional) Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. (1) OJ L 7, 11.1.2003, p. 65.